DETAILED ACTION
This office action is in response to application 16/081,415, filed on 08/30/2018.
Claims 1-10 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following minor informalities: Figures 2, 5, and 6 are missing labeling for diagrams or flowcharts that require text for understanding.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Regarding claims 1 and 6, the claims recite “gives notification” or “giving notification”. This should read “gives a notification” and “giving a notification” respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6, the claims recite “each traffic environment in a moving route of a moving body” but then subsequently recite “the traffic environment”.
In referencing “each” traffic environment, it is clear that Applicant intends to distinguish multiple traffic environments along a single route, but Applicant’s specification provides no indication of how these multiple traffic environments are distinguished from one another, where one traffic environment ends and another begins, or how a competing patent might infringe on “each traffic environment”.
It is unclear which of the “each traffic environment” is intended to be referred to by “the traffic environment”.
For the purposes of examination, Examiner interprets the limitation as “a traffic environment in a moving route of a moving body”.
Regarding claims 5 and 10, the claims recite “a moving route candidate having the route evaluation value that is high”. The term "high" in claim is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not 
For the purposes of examination, Examiner interprets the claim as “the route evaluation value that is highest”; however Examiner notes that the specification lacks support for such an amendment and the claim should not be amended as such.
Regarding claims 2-4 and 7-9, the claims are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe (US 20180001890), hereinafter Ratcliffe.

	Regarding claim 1, Ratcliffe teaches an automatic operation assistance system comprising:
a center device (see at least Ratcliffe P. [0022]: “centrally located traffic monitoring/analysis location module”) that manages a database that associates a traffic environment in a moving route of a moving body with sensor evaluation values each indicating recognition accuracy of a respective one of external field sensors that recognize the corresponding traffic environment (see at least Ratcliffe P. [0009]: “The driver assist system 10 fuses information acquired from various data sources 12.  The data sources 12 can correspond to sensors or databases for detecting or referencing conditions or attributes associated with the vehicle as a unit (e.g., speed of travel, location, distance from a known point, etc.) as well as external elements (e.g., weather, local traffic laws, presence of obstacles, relative location of other vehicles, etc.).  The expert evaluation system 14 monitors and evaluates the information from the data sources 12 according to a set of rules by converting each data value into a metric value, determining a weight for each metric, assigning the determined weight to the metric, and generating a weighted metric corresponding to each data value.”; P. [0010]: “A traffic feature can be any variety of circumstances and/or obstacles that would affect the vehicle's course or potential safety.”), and that gives notification to the moving body in accordance with a request that originated from the moving body, the notification pertaining to the traffic environment of the moving body from which the request originated and the sensor evaluation values matching the external field sensors (see at least Ratcliffe P. [0022]: “In the example of the determined barrier in the roadway, if a single vehicle sent a report of a barrier over the network 24 yet did not slow down or modify course, and other vehicles similarly failed to modify their route, the centrally located traffic monitoring/analysis location module could decide that the barrier was not an obstacle requiring attention, from the autonomous system, the authorities, etc. Even as the system determines that autonomous control is warranted, a visual, audible or haptic alert is provided to the driver as well.”).
the moving body (see at least Ratcliffe P. [0012]: “In accordance with one example, the plurality of sensors 20 include, for example, a GPS system, a vehicle mounted camera” *Examiner notes that a vehicle mounted camera implies the existence of a vehicle.) that changes, on the basis of the sensor evaluation values notified from the center device, a process for reflecting recognition data of the external field sensors of the moving body in automatic operation control of the moving body (see at least Ratcliffe P. [0016]: “In a situation where a sensor is determined to be experiencing a malfunction or providing consistently unreliable data, the expert system may remove the incoming data from the compiled metrics altogether, for example, by assigning a zero weight to that metric.  Such a modification may require additional calibration and/or service from the system itself or an outside source (e.g., maintenance personnel) to address the issue.  Accordingly, the weighting of data is dynamically determined, able to change with environmental conditions based on the one or more rules.”).
Examiner notes that while the changes to the process do not explicitly occur in the moving body (rather this function is performed by the centrally located “expert system” analogous to Applicant’s central device), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of performing a change of process based on sensor evaluation using the expert computation system of Ratcliffe using a vehicle on-board processor in order to ensure the vehicle was using the most reliable sensor data with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Ratcliffe teaches the system of claim 1.
	Ratcliffe further teaches wherein the moving body changes a configuration so as not to use, for automatic operation, recognition data of the external field sensors having the sensor evaluation values lower than a predetermined value as the process for reflecting the recognition data of the external field sensors in the automatic operation control of the moving body (see at least Ratcliffe P. [0016]: “In a situation where a sensor is determined to be experiencing a malfunction or providing consistently unreliable data, the expert system may remove the incoming data from the compiled metrics altogether, for example, by assigning a zero weight to that metric.  Such a modification may require additional calibration and/or service from the system itself or an outside source (e.g., maintenance personnel) to address the issue.  Accordingly, the weighting of data is dynamically determined, able to change with environmental conditions based on the one or more rules.”).

	Regarding claim 6, Ratcliffe teaches an automatic operation assistance method in an automatic operation assistance system configured so as to connect a center device (see at least Ratcliffe P. [0022]: “centrally located traffic monitoring/analysis location module”) with a moving body (see at least Ratcliffe P. [0012]: “In accordance with one example, the plurality of sensors 20 include, for example, a GPS system, a vehicle mounted camera” *Examiner notes that a vehicle mounted camera implies the existence of a vehicle.) via a network (see at least Ratcliffe P. [0010]: “In determining whether a traffic feature exists, data from each sensor and/or data source (e.g., from a networked database, operator input, etc.) is analyzed and processed by the expert system to generate one or more metrics.”), the method comprising:
managing, by the center device, a database that associates each traffic environment in a moving route of a moving body with sensor evaluation values each indicating recognition accuracy of a respective one of external field sensors that recognize the corresponding traffic environment (see at least Ratcliffe P. [0009]: “The driver assist system 10 fuses information acquired from various data sources 12.  The data sources 12 can correspond to sensors or databases for detecting or referencing conditions or attributes associated with the vehicle as a unit (e.g., speed of travel, location, distance from a known point, etc.) as well as external elements (e.g., weather, local traffic laws, presence of obstacles, relative location of other vehicles, etc.).  The expert evaluation system 14 monitors and evaluates the information from the data sources 12 according to a set of rules by converting each data value into a metric value, determining a weight for each metric, assigning the determined weight to the metric, and generating a weighted metric corresponding to each data value.”; P. [0010]: “A traffic feature can be any variety of circumstances and/or obstacles that would affect the vehicle's course or potential safety.”), and giving notification to the moving body in accordance with a request that originated from the moving body, the notification pertaining to the traffic environment of the moving body from which the request originated and the sensor evaluation values matching the external field sensors (see at least Ratcliffe P. [0022]: “In the example of the determined barrier in the roadway, if a single vehicle sent a report of a barrier over the network 24 yet did not slow down or modify course, and other vehicles similarly failed to modify their route, the centrally located traffic monitoring/analysis location module could decide that the barrier was not an obstacle requiring attention, from the autonomous system, the authorities, etc. Even as the system determines that autonomous control is warranted, a visual, audible or haptic alert is provided to the driver as well.”); and
changing, by the moving body, a process for reflecting recognition data of the external field sensors of the moving body in automatic operation control of the moving body on the basis of the sensor evaluation values notified from the center device (see at least Ratcliffe P. [0016]: “In a situation where a sensor is determined to be experiencing a malfunction or providing consistently unreliable data, the expert system may remove the incoming data from the compiled metrics altogether, for example, by assigning a zero weight to that metric.  Such a modification may require additional calibration and/or service from the system itself or an outside source (e.g., maintenance personnel) to address the issue.  Accordingly, the weighting of data is dynamically determined, able to change with environmental conditions based on the one or more rules.”).
Examiner notes that while the changes to the process do not explicitly occur in the moving body (rather this function is performed by the centrally located “expert system” analogous to Applicant’s central device), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of performing a change of process based on sensor evaluation using the expert computation system of Ratcliffe using a vehicle on-board processor in order to ensure the vehicle was using the most reliable sensor data with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 7, Ratcliffe teaches the method of claim 6.
(see at least Ratcliffe P. [0016]: “In a situation where a sensor is determined to be experiencing a malfunction or providing consistently unreliable data, the expert system may remove the incoming data from the compiled metrics altogether, for example, by assigning a zero weight to that metric.  Such a modification may require additional calibration and/or service from the system itself or an outside source (e.g., maintenance personnel) to address the issue.  Accordingly, the weighting of data is dynamically determined, able to change with environmental conditions based on the one or more rules.”).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe (US 20180001890), hereinafter Ratcliffe, in view of Tatourian et al. (US 20170174227), hereinafter Tatourian.

Regarding claim 3, Ratcliffe teaches the system of claim 1.
Ratcliffe does not explicitly teach wherein the moving body switches operation modes of the external field sensors having the sensor evaluation values lower than a predetermined value so as to raise the sensor evaluation values as the process for reflecting the recognition data of the external field sensors in the automatic operation control of the moving body.
In the same field of endeavor, Tatourian teaches wherein the moving body switches operation modes of the external field sensors having the sensor evaluation values lower than a predetermined value so as to raise the sensor evaluation values as the process for reflecting the recognition data of the external field sensors in the automatic operation control of the moving body (see at least Tatourian P. [0032]: “In an embodiment, the system of FIG. 1 includes a sensor fusion module 114 to access a model of a road in a route that the vehicle is travelling, the road having a feature indicating a dangerous portion of the road, use the camera array to recognize the feature, and adjust a sensor in the vehicle when the feature is recognized.  Dangerous portions of the road may be narrow lanes, dangerous objects near the road, blind intersections, or the like.  When a dangerous portion of the road is ahead, the sensors may be configured to be more sensitive to provide additional safety to the occupants of the vehicle 104.  In an embodiment, to adjust the sensor, the sensor fusion module 114 is to increase a resolution of a camera in the camera array.  In another embodiment, to adjust the sensor comprise, the sensor fusion module 114 is to increase a sampling rate of the sensor.  In a further embodiment, the sensor may be one of: a camera, a radar sensor, a LIDAR sensor, an ultrasonic sensor, or an infrared sensor.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Ratcliffe with the sensor mode adjustment of Tatourian in order to configure sensors to be more sensitive and thereby provide additional safety to occupants (Tatourian P. [0032]).

Regarding claim 8, Ratcliffe teaches the method of claim 6.
Ratcliffe does not explicitly teach wherein the moving body switches operation modes of the external field sensors having the sensor evaluation values lower than a predetermined value so as to raise the sensor evaluation values as the process for reflecting the recognition data of the external field sensors in the automatic operation control of the moving body.
In the same field of endeavor, Tatourian teaches wherein the moving body switches operation modes of the external field sensors having the sensor evaluation values lower than a predetermined value so as to raise the sensor evaluation values as the process for reflecting the recognition data of the (see at least Tatourian P. [0032]: “In an embodiment, the system of FIG. 1 includes a sensor fusion module 114 to access a model of a road in a route that the vehicle is travelling, the road having a feature indicating a dangerous portion of the road, use the camera array to recognize the feature, and adjust a sensor in the vehicle when the feature is recognized.  Dangerous portions of the road may be narrow lanes, dangerous objects near the road, blind intersections, or the like.  When a dangerous portion of the road is ahead, the sensors may be configured to be more sensitive to provide additional safety to the occupants of the vehicle 104.  In an embodiment, to adjust the sensor, the sensor fusion module 114 is to increase a resolution of a camera in the camera array.  In another embodiment, to adjust the sensor comprise, the sensor fusion module 114 is to increase a sampling rate of the sensor.  In a further embodiment, the sensor may be one of: a camera, a radar sensor, a LIDAR sensor, an ultrasonic sensor, or an infrared sensor.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Ratcliffe with the sensor mode adjustment of Tatourian in order to configure sensors to be more sensitive and thereby provide additional safety to occupants (Tatourian P. [0032]).

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe (US 20180001890), hereinafter Ratcliffe, in view of Lathrop et al (US 9688288), hereinafter Lathrop.

	Regarding claim 4, Ratcliffe teaches the system of claim 1.
	Ratcliffe does not explicitly teach wherein the center device calculates section evaluation values obtained by integrating the sensor evaluation values of the external field sensors of the moving body for respective route sections included in the moving route, and the moving body, based on the section 
	In the same field of endeavor, Lathrop teaches wherein the center device calculates section evaluation values obtained by integrating the sensor evaluation values of the external field sensors of the moving body for respective route sections included in the moving route (see at least Lathrop Fig. 4; Col. 2, lines 4-9: “FIG. 4 is another exemplary driving route map generated and displayed in accordance with the present disclosure detailing what percentage of the route can be driven autonomously and detailing which parts of the route are completely autonomous and completely manual driving”; Col. 2, lines 57-67, Col. 3, lines 1-5: “In the context of certain illustrative embodiments, route optimization may include a parameter of percent of the route that can be driven autonomously.  For purposes of the following discussion, this will be referred to as Percent Autonomous (PA).  PA may be an important decision parameter for the driver of a semi-autonomous vehicle because it is very likely that all possible routes between two locations cannot be driven 100% autonomously.  That is, the data which semi-autonomous vehicles might use in order to drive and navigate automatically through an environment may not exist for one or more of the constituent segments of roadway that comprise a route.  This may be the result of: … the data that was collected was not of sufficient quality for subsequent use by automated vehicles”), and
the moving body, based on the section evaluation values received from the center device, turns off automatic operation and urges a driver to perform manual operation in a route section having the section evaluation value lower than a predetermined value (see at least Lathrop Fig. 4; Col. 9, lines 3-20: “In an illustrative embodiment, the driving mode transition system 28 may use a notification system 26 in order to communicate with the driver of the semi-autonomous vehicle 10 that a transition-of-control will occur. … The procedure may include using the notification system 26 to request the driver to assume control of the semi-autonomous vehicle 10 to perform manual driving mode for areas located inside a geofence.  The procedure may further include using the notification system 26 to warn the driver after the semi-autonomous vehicle 10 has crossed a predetermined distance to the geofence or predetermined projected time to a geofence that a minimal-risk maneuver will be performed if the driver does not assume control of the semi-autonomous vehicle 10.”; Col. 9, lines 35-40: “If the semi-autonomous vehicle 10 determines that the driver will not be able to assume control or will not assume control of the semi-autonomous vehicle 10, the driving mode controller 24 will switch the semi-autonomous vehicle 10 from autonomous driving mode to manual driving mode after performing a minimal risk maneuver.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Ratcliffe with the route section evaluation and driver notification of Lathrop in order to improve safety for semi-autonomous vehicles (Lathrop Col. 1, lines 15-19).

	Regarding claim 5, Ratcliffe teaches the system of claim 4.
	Ratcliffe does not explicitly teach wherein the center device calculates route evaluation values for respective moving route candidates, each route evaluation value being obtained by integrating the section evaluation values of the route sections of the moving route, and the moving body adopts, as a route for the moving body to be moving on, a moving route candidate having the route evaluation value that is high based on the route evaluation values received from the center device.
	In the same field of endeavor, Lathrop teaches wherein the center device calculates route evaluation values for respective moving route candidates, each route evaluation value being obtained by integrating the section evaluation values of the route sections of the moving route (see at least Lathrop Col. 10, lines 34-39: “In an illustrative embodiment, the map 200 includes a legend that may identify the PA value associated with each line format.  The routes 202, 204, 206 may comprise road segments with different PA values, and a total PA value may be a weighted average of the combined road segments of each route 202, 204, 206.”), and
the moving body adopts, as a route for the moving body to be moving on, a moving route candidate having the route evaluation value that is highest based on the route evaluation values received from the center device (see at least Lathrop Fig. 5; Col. 11, lines 33-43: “After a driver inputs a destination into the human-machine interface 12, the human machine interface 12 may generate routes 502, 504, 506 to the destination in accordance with the present disclosure.  Each of the routes 502, 504, 506 may be generated to provide a driver with various options depending on several factors.  These factors may include the driver's desire to reach the destination in the shortest amount of time, in the shortest distance possible, in such a way to utilize autonomous driving mode the most, or any other factors a driver may decide to select a route to a destination.”; Col. 12, lines 33-39: “In operation 640, the PA values for routes 1 and route 2 may be compared.  In operation 645, if the PA value for route 1 is determined to be greater than PA value for route 2, route 2 may be discarded as a route option.  In operation 650, the process may continue until an n-best list is created wherein distance between start position and destination has been minimized and the PA values for the calculated route have been maximized.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Ratcliffe with the route section evaluation and driver notification of Lathrop in order to improve safety for semi-autonomous vehicles (Lathrop Col. 1, lines 15-19).

Regarding claim 9, Ratcliffe teaches the method of claim 6.

In the same field of endeavor, Lathrop teaches wherein the center device calculates section evaluation values obtained by integrating the sensor evaluation values of the external field sensors of the moving body for respective route sections included in the moving route (see at least Lathrop Fig. 4; Col. 2, lines 4-9: “FIG. 4 is another exemplary driving route map generated and displayed in accordance with the present disclosure detailing what percentage of the route can be driven autonomously and detailing which parts of the route are completely autonomous and completely manual driving”; Col. 2, lines 57-67, Col. 3, lines 1-5: “In the context of certain illustrative embodiments, route optimization may include a parameter of percent of the route that can be driven autonomously.  For purposes of the following discussion, this will be referred to as Percent Autonomous (PA).  PA may be an important decision parameter for the driver of a semi-autonomous vehicle because it is very likely that all possible routes between two locations cannot be driven 100% autonomously.  That is, the data which semi-autonomous vehicles might use in order to drive and navigate automatically through an environment may not exist for one or more of the constituent segments of roadway that comprise a route.  This may be the result of: … the data that was collected was not of sufficient quality for subsequent use by automated vehicles”), and
the moving body, based on the section evaluation values received from the center device, turns off automatic operation and urges a driver to perform manual operation in a route section having the section evaluation value lower than a predetermined value (see at least Lathrop Fig. 4; Col. 9, lines 3-20: “In an illustrative embodiment, the driving mode transition system 28 may use a notification system 26 in order to communicate with the driver of the semi-autonomous vehicle 10 that a transition-of-control will occur. … The procedure may include using the notification system 26 to request the driver to assume control of the semi-autonomous vehicle 10 to perform manual driving mode for areas located inside a geofence.  The procedure may further include using the notification system 26 to warn the driver after the semi-autonomous vehicle 10 has crossed a predetermined distance to the geofence or predetermined projected time to a geofence that a minimal-risk maneuver will be performed if the driver does not assume control of the semi-autonomous vehicle 10.”; Col. 9, lines 35-40: “If the semi-autonomous vehicle 10 determines that the driver will not be able to assume control or will not assume control of the semi-autonomous vehicle 10, the driving mode controller 24 will switch the semi-autonomous vehicle 10 from autonomous driving mode to manual driving mode after performing a minimal risk maneuver.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Ratcliffe with the route section evaluation and driver notification of Lathrop in order to improve safety for semi-autonomous vehicles (Lathrop Col. 1, lines 15-19).

Regarding claim 10, Ratcliffe teaches the method of claim 9.
Ratcliffe does not explicitly teach wherein the center device calculates route evaluation values for respective moving route candidates, each route evaluation value being obtained by integrating the section evaluation values of the route sections of the moving route, and the moving body adopts, as a route for the moving body to be moving on, a moving route candidate having the route evaluation value that is high based on the route evaluation values received from the center device.
(see at least Lathrop Col. 10, lines 34-39: “In an illustrative embodiment, the map 200 includes a legend that may identify the PA value associated with each line format.  The routes 202, 204, 206 may comprise road segments with different PA values, and a total PA value may be a weighted average of the combined road segments of each route 202, 204, 206.”), and
the moving body adopts, as a route for the moving body to be moving on, a moving route candidate having the route evaluation value that is high based on the route evaluation values received from the center device (see at least Lathrop Fig. 5; Col. 11, lines 33-43: “After a driver inputs a destination into the human-machine interface 12, the human machine interface 12 may generate routes 502, 504, 506 to the destination in accordance with the present disclosure.  Each of the routes 502, 504, 506 may be generated to provide a driver with various options depending on several factors.  These factors may include the driver's desire to reach the destination in the shortest amount of time, in the shortest distance possible, in such a way to utilize autonomous driving mode the most, or any other factors a driver may decide to select a route to a destination.”; Col. 12, lines 33-39: “In operation 640, the PA values for routes 1 and route 2 may be compared.  In operation 645, if the PA value for route 1 is determined to be greater than PA value for route 2, route 2 may be discarded as a route option.  In operation 650, the process may continue until an n-best list is created wherein distance between start position and destination has been minimized and the PA values for the calculated route have been maximized.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Ratcliffe with the route section evaluation and driver (Lathrop Col. 1, lines 15-19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662